DETAILED ACTION
	This Office Action is in response to an RCE, filed 29 August 2022, wherein Claims 25-45 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered.
 
Response to Arguments
Independent Claim 25
Applicant argues the proposed combination fails to render obvious at least one limitation in this claim, the limitation(s) reciting:
“detecting attachment of a peripheral device directly to the IoT device”
Applicant’s arguments are based on the premise(s) that: i) Yang’s M2M gateway is clearly not an IoT device – rather, it is a network node that communicates with remote terminal peripherals; ii) There is no suggestion in Yang that the M2M gateway is or should be configured to detect attachment of a peripheral directly to the M2M gateway and it wouldn’t have been obvious to relocate the functionality of Yang’s gateway into Jain’s robotic workcell since the entire point of Yang’s disclosure is to allow for the efficient remote management of multiple terminal peripheral devices.

The Examiner respectfully disagrees and finds these arguments unpersuasive. The term “IoT device” is generally a broad term that encompasses any network addressable device. In Applicant’s Spec, Paragraph [0027] e.g. describes how the claimed IoT device may be an M2M device. Therefore, the M2M Gateway in Yang is an IoT device. To the second argument, the Examiner agrees that Yang’s disclosure allows for the efficient remote management of terminal devices. However, the “remote” aspect of Yang’s disclosure is referring to the remote commands being sent from the M2M application and M2M service platform (see e.g. Fig. 4) to the M2M Gateway (on premises) that has the Terminal Peripheral connected to it. Regardless of these reasons, the limitation in question is cited as being taught by the Jain reference. Nonetheless, for at least these reasons the arguments are unpersuasive. Detailed rejections may be found below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 35 recites the limitation "the communications device" .  There is insufficient antecedent basis for this limitation in the claim. The claim was amended to recite “An Internet-of-Things (IoT) device …”. There is no antecedent basis for a communications device.

Claims 36-44 recite a preamble “The communications device of claim x […]” which lacks antecedent basis similar to the rationale for claim 35 above. The independent claim 35 now [as amended] recites an IoT device, not a communication device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26, 35-36, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20150304129) in view of Jain et al. (US 9672184).

As to Claim 25, Yang discloses a method, in an Internet-of-Things (IoT) device (Fig. 3 – M2M gateway) configured to connect to a server via a network (Fig. 3 – M2M application or M2M service platform) and to allow attachment of one or more peripheral devices directly to the IoT device (Fig. 3 – Terminal peripheral), the method comprising: receiving, from a network-based application in the server, a query directed to the peripheral device, the query requesting one of the exposed peripheral services (Fig. 2 (203) and Paragraphs [0076]-[0079] disclose how the M2M application sends a remote management operation to the terminal peripheral through the M2M gateway); executing, using the peripheral device, the one or more peripheral-specific operations from the service description corresponding to the requested one of the exposed peripheral services (Fig. 2 (204) and Paragraphs [0081]-[0085] describe how the M2M gateway processes the remote management operation according to remote execution information fed back by the terminal peripheral and reports a remote management result back to the M2M application); and responding to the network-based application in the server, with a result of the one or more peripheral-specific operations (Fig. 2 (204) and Paragraphs [0081]-[0085] describe how the M2M gateway processes the remote management operation according to remote execution information fed back by the terminal peripheral and reports a remote management result back to the M2M application).
	Yang discloses the M2M gateway receives data from the terminal peripheral according to preset rules that include format, contents, and the like for receiving the data – the data including node information, state information, and capability information (Paragraphs [0134]-[0140]. Yang’s Fig. 3 suggests the terminal peripheral device is connected to the M2M gateway. However,  Yang does not explicitly disclose detecting attachment of a peripheral device directly to the IoT device; obtaining, in response to the detected attachment, a template description file for the peripheral device, the template description file comprising one or more service descriptions corresponding to respective exposed peripheral services of the peripheral device, each service description comprising one or more peripheral-specific operations of the peripheral device.
	In an analogous art, Jain discloses detecting attachment of a peripheral device directly to the IoT device (Col. 11 L 48 – Col. 12 L 3 where the processor identifies a respective attached peripheral); obtaining, in response to the detected attachment, a template description file for the peripheral device, the template description file comprising one or more service descriptions corresponding to respective exposed peripheral services of the peripheral device, each service description comprising one or more peripheral-specific operations of the peripheral device (Col. 11 L 48 – Col. 12 L 3 in response to the determined identification of a respective attached peripheral, the processor obtains/receives a peripheral description file; See also Col. 13 L 57 – Col. 14 L 12 for how the computing device stores a list of peripherals available along with specific subtasks that each peripheral is capable of performing).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the M2M Gateway and peripheral connection, specifically the type of data exchanged between them, with the data exchange put forth by Jain, specifically the exchange of peripheral task(s) capabilities among other information.
	The suggestion/motivation for doing so would have a directory of attached peripheral capabilities/services in order to service queries from the M2M service platform.

As to Claim 26, Yang/Jain disclose wherein obtaining the template description file for the peripheral device comprises retrieving the template description file from a memory in the peripheral device (Jain: Col. 11 L 48 – Col. 12 L 3 in response to the determined identification of a respective attached peripheral, the processor obtains/receives a peripheral description file which may be retrieved from the peripheral’s memory). Motivation provided above with regard to Claim 25.

Claims 35-36 and 45 recite all the same subject matter as Claims 25-26. Therefore, the same rationale applies equally as well. 

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20150304129) in view of Jain et al. (US 9672184), and further in view of Stringham (US 20030177210).

As to Claim 27, Yang/Jain disclose the method of claim 25, as cited above. Jain discloses accessing the peripheral description file from a server (Jain: Col. 11 L 48 – Col. 12 L 3). However, Yang/Jain do not explicitly disclose wherein obtaining the template description file for the peripheral device comprises retrieving a resource address from a memory in the peripheral device and retrieving the template description file, via the network, from a network location specified by the resource address.
In an analogous art, Stringham discloses wherein obtaining the template description file for the peripheral device comprises retrieving a resource address from a memory in the peripheral device and retrieving the template description file, via the network, from a network location specified by the resource address (Fig. 2 and Paragraphs [0024]-[0028] describe how the device may access the memory of the peripheral device which contains a URL with the device ID embedded therein with which the device can send to a remote server to obtain initialization tasks for the peripheral device (28 describes how an example of the tasks includes templates to download)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system of Yang/Jain, specifically the method of obtaining the template(s), with the methods put forth by Stringham, specifically the methods of redirecting a device to a remote server to obtain initialization tasks and templates for the peripheral device.
The suggestion/motivation for doing so would have been to provide more avenues/options for initializing a peripheral device.

Claim 37 recites all the same subject matter as Claim 27, therefore, the same rationale applies equally as well.

Claims 28-30 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20150304129) in view of Jain et al. (US 9672184), and further in view of Kim et al. (US 20150296470).

As to Claim 28, Yang/Jain disclose the method of Claim 25, as cited above. Yang/Jain do not explicitly disclose wherein the exposed peripheral services are standardized operations according to any of: OMA SpecWorks standard, Open Connectivity Foundation (OCF) standard, and Fairhair Alliance standard.
In an analogous art, Kim discloses wherein the exposed peripheral services are standardized operations according to any of: OMA SpecWorks standard, Open Connectivity Foundation (OCF) standard, and Fairhair Alliance standard (Paragraphs [0042]-[0047] describe the Device Management Server and Device Management Client(s) that conform to the OMA standard).
It would have been obvious to one of ordinary skill in the art to modify the system of Yang/Jain, specifically the protocols used, to include the OMA standards as taught by Kim.
The suggestion/motivation for doing so would have been to allow the system to have access to more peripheral devices and services that conform to different standards.

Claim 38 recites all the same subject matter as Claim 28, therefore, the same rationale applies equally as well.

As to Claim 29, Yang/Jain/Kim disclose wherein the method further comprises, prior to receiving said query, registering the peripheral device with a management server (Kim: [0111]-[0114] and Table 5 disclose the process of an M2M client registering itself and available services with the M2M server). Motivation provided above with reference to Claim 28.

Claim 39 recites all the same elements as Claim 29, therefore, the same rationale applies equally as well.

As to Claim 30, Yang/Jain/Kim disclose wherein the management server is an OMA Lightweight M2M (LwM2M) management server, and wherein said registering comprises registering the peripheral device as a LwM2M client (Kim: Tables 5, 18, 20 provide examples of how the client and server are LWM2M clients and servers; See also [0097][0111][0112] for more on registering). Motivation provided above with reference to Claim 28.

Claim 40 recites all the same subject matter as Claim 30, therefore, the same rationale applies equally as well.

Claims 31-32 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20150304129) in view of Jain et al. (US 9672184), and further in view of Craddock et al. (US 20110320759).

As to Claim 31, Yang/Jain disclose the method of Claim 25, as cited above. Yang/Jain do not disclose wherein the method further comprises, prior to receiving said query, compiling the template description file, wherein said compiling comprises assigning a base address to the peripheral device and assigning one or more operation addresses to respective ones of the peripheral-specific operations, based on address offsets included in the template description file.
In an analogous art, Craddock discloses wherein the method further comprises, prior to receiving said query, compiling the template description file, wherein said compiling comprises assigning a base address to the peripheral device and assigning one or more operation addresses to respective ones of the peripheral-specific operations, based on address offsets included in the template description file (Paragraphs [0104][0111]-[0113][0193] describe how the adaptor is assigned a base address and offset values are added for each adaptor function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the system of Yang/Jain, specifically the capability parameters in the device description file, to include the address assignment techniques put forth by Craddock, specifically the assignment of addresses to the device and individual functions/capabilities.
The suggestion/motivation for doing so would have been to address the peripheral device’s functions in order to quickly and efficiently access the operations in the future using the capability parameters.

Claim 41 recites all the same subject matter as Claim 31, therefore, the same rationale applies equally as well.

As to Claim 32, Yang/Jain/Craddock disclose wherein the method further comprises storing the compiled template description file in non-volatile memory on the IoT device, wherein said executing the one or more peripheral-specific operations from the service description comprises retrieving the peripheral- specific operations for execution from the stored, compiled, template description file (Jain: Col. 11 L 48 – Col. 12 L 3 in response to the determined identification of a respective attached peripheral, the processor obtains/receives a peripheral description file; See also Col. 13 L 57 – Col. 14 L 12 for how the computing device stores a list of peripherals available along with specific subtasks that each peripheral is capable of performing). Motivation provided above with reference to Claim 25.

Claim 42 recites all the same subject matter as Claim 32, therefore, the same rationale applies equally as well.

Claims 33 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20150304129) and Jain et al. (US 9672184), in view of Craddock et al. (US 20110320759), and further in view of Vegh et al. (US 20190289002).

As to Claim 33, Yang/Jain/Craddock disclose the method of claim 31, as cited above. Yang/Jain/Craddock do not explicitly disclose wherein the method further comprises performing an integrity and authentication check of the template description file, prior to said compiling.
In an analogous art, Vegh discloses wherein the method further comprises performing an integrity and authentication check of the template description file, prior to said compiling (Paragraphs [0042][0049][0053]-[0054][0096] provide various examples of how IoT devices are subjected to multifactor authentication steps before being able to be accessed/access).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the peripheral system put forth by Yang/Jain/Craddock, specifically the data exchanges with the peripherals, to include the security techniques put forth by Vegh, specifically the multifactor authentication of IoT devices and their data.
The suggestion/motivation for doing so would be to protect the network by authenticating devices before their services become available.

Claim 43 recites all the same subject matter as Claim 33, therefore, the same rationale applies equally as well.

Claims 34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20150304129) in view of Jain et al. (US 9672184), and further in view of Kang et al. (US 20130227036).

As to Claim 34, Yang/Jain disclose the method of Claim 25, as cited above. Yang/Jain do not explicitly disclose wherein the method comprises inserting the result into a template answer obtained from the template description file, to produce a response message, and responding to the network-based application with the response message.
In an analogous art, Kang discloses wherein the method comprises inserting the result into a template answer obtained from the template description file, to produce a response message, and responding to the network-based application with the response message (Paragraphs [0023][0028][0029][0084] provide various examples of a user initiated query that is responded to with processed results by combining the execution results of the M2M device with the associated IU template [from the model] to produce a processed result for the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the communication methods of Yang/Jain, specifically the processing and formatting of the query responses, to the include the techniques of Kang, specifically the response conversion techniques. 
The suggestion/motivation for doing so would have been to transform the response data to a suitable format for the querying entities to digest.

Claim 44 recites all the same subject matter as Claim 34, therefore, the same rationale applies equally as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL entitled “An experimental study of a reliable IoT gateway” describes an IoT gateway that interacts with sensors and other devices while receiving commands from a cloud management environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459